DETAILED ACTION
This communication is response to the amendment filed 11/20/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0044824 to Yadav et al. (hereafter Yadav) in view of US Pub. 2015/0317197 to Loudon Blair (hereafter Blair) and further in view of US Patent 9,774,522 to Vasseur et al. (hereafter Vasseur).

Regarding claim 1, Yadav discloses a method comprising: 
obtaining, by a supervisory device executing a software-defined wide area network (SD- WAN), predictive routing process for an SD-WAN, telemetry data from one or more edge devices in the SD-WAN (see Yadav, ¶ 0002: a device may include one or more processors to receive a trained data model. The data model may be trained 
training, by the supervisory device and using the telemetry data as training data, a machine learning-based model to predict tunnel failures in the SD-WAN (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0042: model generation device 220 may be implemented as a cloud platform. Alternatively, model generation device 220 may be implemented as a server device (e.g., an on-site server device). In some implementations, model generation device 220 may receive historical link quality information from data source 210. In some implementations, model 
receiving, at the supervisory device, feedback from the one or more edge devices regarding failure predictions made by the trained machine learning-based model (see Yadav, ¶ 0014: a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link; ¶ 0091: network device 230 may adapt to environmental conditions associated with the link (e.g., a temperature level, a voltage level, etc.), provide a report and/or a recommendation to an interested party (e.g., a network administrator, a technician, etc.), and/or the like); and 
by the supervisory device, the machine learning-based model, based on the received feedback (see Yadav, ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device).
Yadav discloses wide area network (WAN) but does not explicitly disclose “software-defined wide area network (SD-WAN)”.
However, Blair discloses using predictive analytics model to detect failures in Software Defined Network (SDN) (see Blair, ¶ 0005: performing predictive analytics on the network data and the non-network sourced data using the predictive analytics model to detect likely future failures in the network. The network can include a Software Defined Network (SDN) control environment operating at any of Layers 0, 1, 2 or 3. The computer-implemented method can further include receiving the network data from the network via an SDN controller in the network via an Application Programming Interface (API) on the SDN controller).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of using predictive analytics to detect failure in a Software Defined Network as taught by Blair and incorporate it into the WAN system of Yadav to achieve an efficient prediction of failures in the network (see Blair, ¶ 0004).
Yadav discloses network device receive receives feedback from supervisory device regarding failure predictions made by the trained machine learning-based model; 
But Yadav does not explicitly disclose supervisory device receive the feedback regarding the failure prediction from one or more edge device and the retraining is performed by the supervisory device based on the received feedback. However, since Yadav discloses the main inventive concept of training machine learning to predict tunnel failure and retraining the data model to adapt to environmental conditions of a particular network device, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the model generation device to received feedback of the predicted link failure to retrain the machine learning to adapt to environment condition based on the feedback. One of ordinary skill in the art would 
However, Vasseur discloses receiving, at the supervisory device, feedback from the one or more edge devices regarding failure predictions made by the trained machine learning-based model; and retraining, by the supervisory device, the machine learning-based model, based on the received feedback (see Vasseur, Col 8 line 65-Col 9 line 17: the techniques herein provide for a reroute that takes place proactively (before detecting a failure) thanks to the computation of a predictive model by a Learning Machine hosted on a router or network controller. Once the set of (local) proactive reroute triggers have been computed by the LM, each node in the network will pre-compute alternate paths taking into account the class of service, path cost stretch of alternate paths, and the probability of failures. Following this, traffic will be proactively and locally rerouted as soon as the conditions of the triggers computed by the LM are met, thus dramatically improving resiliency in LLNs where reactive and data driven reroutes are known as being highly inefficient. Optionally, keep-alive messages are used during the predicted period of time to capture the occurrence of the suspected failure and send a feedback to the LM with data used to refine the predictive model, making this approach adaptive. The last component lies in the ability to rely of collective reroute notification in a specific area to avoid a set of network element suspected to fail; Col 11 lines 26-31: the node may then send a signal back to the LM, thanks to a newly defined unicast IPv6 message called PFF (Predictive Failure Feed-back) indicating the packet delivery rate R after the expiration of the period of time D. The LM uses this in order to refine its predictive model and also potentially tune the duration D).



Regarding claim 4, Yadav in view of Blair and Vasseur discloses the method as in claim 1, further comprising: deploying, by the supervisory device, the trained machine learning-based model to a particular one of the one or more edge devices, wherein the feedback is indicative of false positives or false negatives by the model (see Yadav, ¶ 0076: network device 230 may execute an FEC technique, a CRC technique, or the like, to determine whether an output of the data model is a false prediction (e.g., a false positive, a false neutral, a false negative). In this case, if network device 230 detects a false prediction, then network device 230 may update the data model, thereby improving accuracy of subsequent link predictions; ¶ 0083: network device 230 may modify quality coefficient values that are associated with classifying the link, thereby allowing network device 230 to make more accurate subsequent link quality predictions. In this way, network device 230 may update the data model to eliminate false-positives (e.g., predictions that link quality is high when actual link quality is low); ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device).

Regarding claim 5, Yadav in view of Blair discloses the method as in claim 1, further comprising: 
predicting, by the supervisory device and using the machine learning-based model, a tunnel failure of a particular tunnel in the SD-WAN (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0014: a model generation device that uses one or more machine learning techniques to train a data model that may be used to monitor link quality and detect link faults); and 
indicating, by the supervisory device, the predicted tunnel failure to the one or more edge devices, wherein the feedback is indicative of whether the predicted tunnel failure occurred (see Yadav, ¶ 0041; ¶ 0073-¶ 0075; ¶ 0093).

Regarding claim 6, Yadav in view of Blair and Vasseur discloses the method as in claim 5, wherein the one or more edge devices reroute traffic from the particular tunnel to another tunnel in the SD-WAN, based on the predicted tunnel failure (see Yadav, ¶ 0013: the set of network devices predict link faults and, by taking one or more pre-emptive actions, eliminate traffic loss via links associated with the set of network devices. Furthermore, by performing one or more actions associated with improving link quality, the set of network devices improve efficiency and reliability of network redirect traffic to avoid traffic flow via the link, and may disable the link; ¶ 0077: network device 230 may disable the link. For example, assume the link is classified into a class associated with marginal link quality or low link quality. In this case, network device 230 may redirect traffic to avoid traffic flow via the link (e.g., by assigning one or more additional links to support traffic flow associated with the link classified as marginal link quality or low link quality). Additionally, network device 230 may disable the link to allow one or more actions to be executed to improve accuracy of link classification).

Regarding claim 7, Yadav in view of Blair and Vasseur discloses the method as in claim 1, wherein the supervisory service retrains the model until a threshold precision or recall is achieved (see Yadav, ¶ 0092: network device 230 may identify false predictions (e.g., false positives, false neutrals, false negatives, etc.), and may adapt to environmental conditions by retraining the data model after identifying the false predictions. In this way, network device 230 may retrain the data model to adapt to environmental conditions of a particular network device).

Regarding claim 8, Yadav in view of Blair and Vasseur discloses the method as in claim 1, wherein the telemetry data is for a plurality of tunnels in the SD-WAN (see 
determining that a tunnel-specific model should be trained for a particular one of the tunnels (see Yadav, ¶ 0012: a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices); and 
training a machine learning-based model to predict failures of the particular tunnel, using the telemetry data for the particular tunnel (see Yadav, ¶ 0012: a network device to use one or more machine learning techniques to monitor link quality and to detect link faults prior to the link incurring the fault. For example, a model generation device may use historical link quality information associated with a set of links to train a data model (e.g., by creating a prediction function), and may provide the trained data model (e.g., the prediction function) to a set of network devices; ¶ 0065: process 400 may include training a data model using the historical link quality information (block 420). For example, model generation device 220 may, using a machine learning technique, train a data model that may be used to classify a link, as described further herein).

Regarding claim 9, Yadav in view of Blair Vasseur discloses the method as in claim 1, wherein the machine learning-based model is further trained using telemetry data from edge devices in a plurality of other SD-WANs (see Yadav, ¶ 0042: model 

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 5. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Allowable Subject Matter
Claims 2, 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,720,003 to Chiang et al. discloses method and apparatus for determining the accuracy limit of a learning machine for predicting path performance degradation in a communication network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464